EXHIBIT Sun Healthcare Group, Inc. Reports Third-Quarter Earnings; Announces Continued Growth in Skilled Mix; Reaffirms Recently Revised 2008 Guidance Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (Oct. 29, 2008) - Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced results for the third quarter ended Sept. 30, 2008. Consolidated Results Total net revenue for the quarter ended Sept. 30, 2008, was $456.7 million, up 5.6 percent compared to $432.6million for the same period one year ago. On a normalized basis, income from continuing operations for the quarter ended
